Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 11/19/2021 is entered.
The Applicants’ Amendment to the Specification filed on 11/19/2021 is entered.
Claims 1-21, 23-27, and 31-35 are cancelled.
Claims 42-47 are new.
Claims 22, 28-30, and 36-47 are pending and fully examined.
Priority
This US 16/003,789 filed on 06/08/2018 is a DIV of 15/039,393 filed on 05/25/2016 which is a 371 of PCT/EP2014/075718 filed on 11/26/2014 which claims
foreign priority benefit of FRANCE 13306644.9 filed on 11/29/2013.
Response to Amendment
	The response to Sequence Compliance requirement is acknowledged.
	The rejection of claims under 35 U.S.C. 112(b) is withdrawn in view of the Applicants’ Amendment to the Claims filed on 11/19/2021.
	The rejection of claims under 35 U.S.C. 103 over Duchateau & Juillerat (US2016/0273002) is withdrawn in view of the Applicants’ Amendment to the Claims filed on 11/19/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Salvatore J. Arrigo on March 8, 2022..

The application has been amended as follows: 
In claim 22 (last line):  contracted to 3-13 triplet repeats[[;]] 
In claim 22 (line 12):  to thereby form a cell
In claim 22 (line 
In claim 28, line 3: …the DNA tandem repeat expansion
In claim 29:  The method of claim 28, wherein the tandem repeat expansion of the subject is contacted in vitro.
In claim 30:  The method of claim 28, wherein the tandem repeat expansion of the subject is contacted in vivo.
In claim 36:  The method of claim 22, wherein the TALE-Nuclease comprises 

In claim 39, line 5:  the tandem repeat expansion
In claim 40, line 6:  the tandem repeat expansion

In claim 47:  The method of claim 22, wherein the sequence of each of the DNA target sites are independently selected from the group consisting of:
i. a fragment of a strand of double-stranded DNA nucleic acid consisting of
a portion of a DNA tandem repeat, wherein the fragment
comprises more than one copy of a DNA sequence unit of the expansion; and
ii. a fragment of a strand of double-stranded DNA nucleic acid, which starts
outside the sequence of the expansion and ends within the sequence of the expansion, or conversely, which starts within the sequence of the expansion and ends outside the sequence of the expansion.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method for contracting a DNA tandem repeat expansion, comprising:
A) providing a diploid eukaryotic cell comprising a chromosomal nucleic acid comprising a CAG/CTG DNA tandem repeat expansion comprising 30 triplets in its genome;
B) contacting the DNA tandem repeat expansion with a TALE-Nuclease comprising a first and a second DNA-binding polypeptide that targets a CAG/CTG repeat sequence within the DNA tandem repeat expansion,
to thereby form a cell in which the first and second DNA-binding polypeptides have induced the contraction of the CAG/CTG DNA tandem repeat expansion on both strands of the DNA such that the CAG/CTG DNA tandem repeat expansion is contracted to 3-13 triplet repeats.
Close prior art is Duchateau & Juillerat (US2016/0273002; of record).  However, this prior art does not render obvious the presently amended claims in that it does not teach or fairly suggest the presently amended claims, as a whole.  Specifically, it does not teach or suggest providing a diploid eukaryotic cell comprising a chromosomal nucleic acid comprising a CAG/CTG DNA tandem repeat expansion comprising 30 triplets in its genome and resulting in a cell in which the first and second DNA-binding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Claims 22, 28-30, and 36-47 are allowed.
Related post-filing art is the applicants’ own work, Richards et al, entitled: “Highly specific contractions of a single CAG/CTG trinucleotide repeat by TALEN in yeast” PloS April 18,2014; Vol 9, No. 4: e95611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658